       Case 7:19-cr-00844-CS Document 21 Filed 06/26/20 Page 1 of 27




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                        x


UNITED STATES OF AMERICA

       V.
                                               SUKERSSDING INDIC'FI^EENT
AMEET GOYAL/
                                               31 19 Cr. 844 (CS)
                   Defendant


                                        x

                              COUNT ONE
                         (Health Care Fraud)

            The Grand Jury charges:

                  OVERVIEW OF THE FRAUDULENT SCHEME

            1. From at least in or about January 2010 up to and

including at least in or about March 2017 (the ^Relevant Time

Period^)/ AMEET GOYAL/ the defendant^ and others known and unknown/

participated in a scheme to defraud patients^ the Medicare Program/

and private insurance plans with respect to billing for

ophthalmologic medical services.


            2. In order to effectuate the scheme/ among other


things/ AMEET GOYAL, the defendant/ submitted and caused to be

submitted false and fraudulent claims to the Medicare Program and

private insurance plans, including claims for services to patients


that were not rendered/ claims that misrepresented the services


provided^ and claims that falsely billed for a level of service

higher or more complicated than the level performed. In addition/
     Case 7:19-cr-00844-CS Document 21 Filed 06/26/20 Page 2 of 27




AMEET GOYAL^ the defendant^ sent bills to individual patients for

services that were not rendered,. that misrepresented the services


provided/ and that falsely billed for a level of service higher or

more complicated than the level performed.


          3. During the course of the scheme,, AMEET GOYAL/ the


defendant/ billed the Medicare Program/ private insurance plans/


and patients at least approximately $8 million .for certain

supposedly performed surgical procedures, including orbitotomies^

conjunctivoplasties performed in parallel to orbitotomies/ and

excisions and repair of eyelid. GOYAL and his ophthalmology

Practice received over $3 million in payments for such claims. A

substantial portion of these claims contained fraudulent billing

for procedures not performed.


          a;HE DEB'ENDAin1 J^ND RBLEVANT PEHSONS AND ENTITIES

          4. At all times relevant to this Indictment/ AMEET

GOYAL^ the defendant/ was. an ophthalmologist dnd oculoplastic

surgeon/ certified by the American Board of Ophthalmology/ and

licensed to practice medicine in New York State.

          5. At all times relevant to this Indictment/ AMEET

GOYAL/ M.D. P.C,^ (doing business as Eye Associates Groups Rye Eye


Associates/ and other business names/ and collectively/ the


vtPractice//) , was an ophthaliaology and oculoplastic medicine


practice that operated an office in Rye/ New York. At certain

                                  2
     Case 7:19-cr-00844-CS Document 21 Filed 06/26/20 Page 3 of 27




times relevant to this Indictment/ the Practice also operated

ophthalmology practices in Wappingers Falls and Mt. Kiscor New

York^ and Greenwich/ Connecticut.


          6. AMEET GOYAL/ the defendant, formed, owned,


operated/ and practiced at the Practice. The Practice also


employed,, at various times relevant to this Indictment/ certain


other ophthalmologists and oculoplastic surgeons who reported to

GOYAL (collectively with GOYAL/ the "Ophthalmologists") .

 BACKGROUND ON MEDICARE AND PRIVATE HEALTH CARE BENEFIT PROGRAMS

          7. At all times relevant to this Indictment/ the

Medicare Program (nMedicare//) was a federal health care program


providing benefits to persons who are over the age of 65 or

disabled. Medicare was administered by the Centers for Medicare

and Medicaid Services (nCMS//)^ a federal agency under the United

States Department of Health and Human Services. Individuals who

received benefits under Medicare were referred to as Medicare


^beneficiaries.//


          8. Medicare was a v'health care benefit program^ as


defined by Title 18^ United States Code/ Section 24(b) and

referenced in Title 18, United States Code^ Section 1347.

          9. Medicare was subdivided into multiple Parts.

Medicare Pa£t B generally covered the costs of physicians^ services

and outpatient care. Generally^ Medicare Part B covered such costs

                                   3
     Case 7:19-cr-00844-CS Document 21 Filed 06/26/20 Page 4 of 27




if, among other requirements^ they were medically necessary and


ordered by .a physician.


          10. In order to bill the Medicare program/ a health

care provider was required to complete an enrollment application


and be approved to participate in the program. Once approved/ the

provider was assigned a unique Medicare provider number. Each


claim for reimbursement submitted on behalf of a health care

provider — whether in paper form or electronically — must have


identified that claimantr s Medicare provider number. Upon

enrollment/ and periodically thereafter/ each .Medicare provider

was furnished with information relevant to participating in the

program and how to bill for services rendered.


          11. To receive payment from Medicare for a covered


service^ a medical provider was required to submit a claim^ either


electronically or in writing^ through Form CMS-1500 or Form UB-

92. These foxms required a provider to state a diagnosis of the

patient^ s condition and provide a procedure code (which codes are

established and published by the American Medical Association),

known as a CPT code/ identifying the service or services rendered.


The Medicare program required that a provider certify the services

rendered were medically necessary and were furnished by that

provider. Providers participating in Medicare must have agreed in

writing that they will be responsible for.the accuracy of all

                                  4
     Case 7:19-cr-00844-CS Document 21 Filed 06/26/20 Page 5 of 27




claims submitted by themselves/ their employees or their agents^

and that all claims submitted under their provider numbers will be

accurate/ complete/ and truthful.


          12. At all times relevant to this Indictment/ the

Practice submitted claims to private insurance plans/ affecting

commerce^ under which medical benefits/ items and services were


provided to individuals (collectively/ the ^Private Benefit

Programs^).


          13. Each of the Private Benefit Programs is a ^health

care benefit program^ as defined by Title 18, United States Code/-

Section 24 (b) and referenced in Title 18, United States Code,

Section 1347.

          14* To receive reimbursement or payment from the


Private Benefit Programs, the Practice submitted claims /. based on


CPT codes/ either electronically or in writing/ for payment of

services/ either directly or through a billing company.

  SERVICES COVERED BY MEDICAKS AND THE PRXVATE BENEFIT PROGRAMS

          15. Medicare and the Private Benefit Programs

(collectively^ the ^Insurance Providers^) covered the costs of


certain medical tests/ procedures^ and other medical services.


Generally, the Insurance Providers covered these costs only if/


among other requirements^ the medical services were actually


rendered and were medically necessary.

                                  5
     Case 7:19-cr-00844-CS Document 21 Filed 06/26/20 Page 6 of 27




          16. The Insurance Providers covered the costs of


ophthalraological services and oculoplastic surgery services^


including excisions of chalazions^ excision of eyelid/ full

thickness, orbitotomy/ and conjunctivoplasty.


          17. At all times relevant to this Indictment/ the

Ophthalmologists in the Practice comm.only treated a minor eyelid

condition called a chalazion. A chalazion is a small/ typically

painless bump that appears on the eyelid usually due to a blocked

oil gland. Ghalazions are commonly treated with warm compresses


and gentle massage to clear up on their own. Chalazions that

require surgical intervention/ typically referred to as ^excision


of chalazion,.fr are often treated through an incision on the eyelid


and drainage — a type of eyelid surgery. An ordinary excision of


chalazion is generally performed under local numbing anesthesia

and is typically completed in less than 15 minutes.

          18. Under the relevant coding guidelines for the

Insurance Providers^ an excision of chalazion must be billed under


its specific CPT code and not as some other service/ such as an


excision and repair of eyelid,. orbitotomy^ or conjunctivoplasty.

During the Relevant Time Period, AMEET GOYAL/ the defendant, billed

Insurance Providers and patients CPT codes associated with

treatment of a chalazion fewer than 40 times for his own

procedures. GOYAL billed these chalazion-related CPT codes at

                                   6
        Case 7:19-cr-00844-CS Document 21 Filed 06/26/20 Page 7 of 27




approximately $400 and received an average payment of

approximately $200 for each of his procedures billed under those

codes.


             19. An excision and repair of eyelid,, as coded under


CPT code 67 9 61, is a type of eyelid surgery involving

reconstruction or removal of certain lesions other than


chalazions. During the Relevant Time Period, AMEET GOYAL^ the

defendant/ billed Insurance Providers and patients CPT code 67961

over lr 600 times for his own procedures. GOYMi billed CPT code

67961 at approximately $1/500, and received an average payment of

approximately $500 for each of his procedures billed under that

code.


             20. An orbitotomy is a significant surgical procedure

into the orbit of the eye/ often to remove an orbital tumor. A


typical orbitotomy usually requires at least monitored anesthesia

care or general anesthesiar and generally takes approximately an


hour or more to perform. An orbitotomy is a more complex;, time-


consuming^ and expensive surgery than the excision of chalazion.


During the Relevant Time Period^ AMEET GOYAL, the defendant, billed

Insurance Providers and patients CPT codes associated with an


orbitotomy over 1/400 times for his own procedures, GOYAL billed

these orbitotomy-related CPT codes at approximately $2000, and
     Case 7:19-cr-00844-CS Document 21 Filed 06/26/20 Page 8 of 27




received an average payment of approximately $950 for each of his

procedures billed under those codes.


          21. A conjunctivoplasty is a procedure that generally

removes or rearranges a part of the conjunctiva/ the clear^ thin


membrane that covers a part of the front surface of the eye, and


the inner surface of the eyelids. A conjunctivoplasty is sometimes

performed to graft or extend tissue onto a conjunctival wound. It


is a different procedure than the excision of chalazion. During

the Relevant Time Period, AMEET GOYAL, the defendant/ billed

Insurance Providers and patients CPT codes associated with a

conjunctivoplasty over 700 times together with a bundled

^orbitotomy// for the same patient. GOYAL billed these bundled

conjunctivoplasty-related CPT codes at approximately $2000 or

$2/500^ and received an average payment of approximately $400 —

in addition to the orbitotomy payments — for each of his

procedures billed under those codes.


             OVERVIEW OF THE HEALTH CARE FRAUD SCHEME

          22. In order to effectuate the scheme to defraud^ AMEET

GOYAL/ the defendant,, and others known and unknown/, systematically


submitted claims for procedures not performed^ such as


orbitotomies/ conjunctivopiasfcies/ and excision and repair of

eyelid/ when in fact^ those surgeries were not performed/ and the
     Case 7:19-cr-00844-CS Document 21 Filed 06/26/20 Page 9 of 27




procedure actually performed was an excision of chalazion or other


similar lower-paying minor eyelid procedure.


          23. To further effectuate the scheme/, among other


things/ AMEET GOYAL/ the defendant^ directed employees of the

Practice to falsify billing documents and other medical records/

by/ among other things,, characterizing excisions of chalazions and


other minor procedures as higher-paying surgeries, such as


orbitotomies with conjunctivoplasties. As part of the scheme^

GOYAL threatened the livelihood of employees of the Practice who

were reluctant to comply with these directions. GOYAL also

personally falsified certain patient raedical records/ including

his own. operating reports^ to falsely describe procedures he did


not perform in order to match his fraudulent billing claims.

          24. From approximately January 2010 through

approximately March 2017, AMEET GOYAL/ the defendant/ and others

known and unknown at the Practice/ billed the Insurance Providers

and patients over $8 million for supposedly performed

orbitotomies/ parallel conjunctivopiasties^ and excisions and

repair of eyelid/ and received over $3 million in payments for

such claims. A substantial portion of these claims contained

fraudulent billing for procedures not performed.


          25. The Insurance Providers paid these fraudulent


claims through^ among ways/, interstate wire transfers into a bank

                                   9
     Case 7:19-cr-00844-CS Document 21 Filed 06/26/20 Page 10 of 27




account established and controlled by AMEET GOYAL^ the defendant^

in the Southern District of New York.

           26. As part of the scheme/ AMEET GOYAL/ the defendant/

caused debt collection procedures to be initiated against multiple

patients who did not pay the full amount of fraudulently billed

procedures fchafc were not performed. •


                        STATUTORY ALLEGATIONS

          27. From at least in or about January 2010 up to and

including in or about March 2017, in the Southern District of New

York and elsewhere/ AMEET GOYAL^ the defendant/ knowingly and

willfully executed^ and attempted to execute/ a scheme and artifice


to defraud a health care benefit program and to obtain,. by means


of false and fraudulent pretenses/ representations^ and promises^


money and property owned by^ and under the custody and control of,


a health care benefit program/ in connection with the delivery of

and payment for health care benefits, items/ and services/ to wit/


AMEET GOYAL participated in a scheme to defraud the lasurance

Providers by making materially false statements in claims for

payment for the provision of medical services.


        (Title 18, United States Code/ Sections 1347 & 2.)




                                  10
    Case 7:19-cr-00844-CS Document 21 Filed 06/26/20 Page 11 of 27




                              COUNT TWO
                (Wire Fraud " Healthaare Fraud Scheme)


          The Grand Jury further charges:

          28. The allegations set forth in paragraphs 1 through

27 of this Indictment are repeated and realleged as if fully set

forth herein.


          29. From at least in or about January 2010 up to and

including in or about March 2017, in the Southern District of New

York and elsewhere,. AMEET GOYALy the defendant, willfully and

knowingly/ having devised and intending to devise a scheme and

artifice to defraud^ and for obtaining money and property by means

of false and fraudulent pretenses^ representations and promises,


and attempting to do sor transmitted and caused to be transmitted

by means of wire/ radio/ and television communication in interstate


and foreign commerce/ writings/ signs/ signals/ pictures/ and


sounds for the purpose of executing such scheme and artifice^ to


wit/ AMEET GOYAL participated in a scheme to defraud the Insurance

Providers and the patients by making and causing others to make

materially false statements in claims for payment for the provision

of medical services/ and in furtherance thereof/ AMEET GOYAL caused

wire communications to be sent in interstate commerce/ including


through electronic claims made to Insurance Providers and payments


received from Insurance Providers.



                                  11
    Case 7:19-cr-00844-CS Document 21 Filed 06/26/20 Page 12 of 27




        (Title 18, United States Code/ Sections 1343 & 2.)

                             COUNT THREE
        (False Statements Relating to Health Care Matters)

          The Grand Jury further charges:

          30. The allegations contained in paragraphs 1 through

29 of this Indictment are repeated and realleged as if fully set

forth herein.


          31. From at least in or about January 2010 up to and

including in or about March 2017, in the Southern District of New

York and elsewhere/ AMEET GOYM^ the defendant^ in matters

involving health care benefit programs, and in connection with the

delivery of and payment for health care benefits^ items^ and

services,, willfully and knowingly did falsify/ conceal/ and cover

up by tricky scheme/ and device/ material facts, and make


materially false/ fictitious/ and fraudulent statements and

representations/ and did make and use materially false writings

and documents knowing the same to contain materially false/

fictitious, and fraudulent statements and entries/ to wit/ AMEET

GOYAL made and caused others to make materially false statements

to the Insurance Providers in claims for payment for the provision

of medical services.


        (Title 18, United States Code/ Sections 1035 & 2.)




                                  12
    Case 7:19-cr-00844-CS Document 21 Filed 06/26/20 Page 13 of 27




                              COUNT FOtm
                              (Bank B1raud)


          The Grand Jury further charges:


           32. The allegations contained in paragraphs 1 through

31 of this Indictment are repeated and realleged as if fully set

forth herein.


          33. On November 21, 2019, an original indictment (the

^Original Indictment//) was returned in the action United States of

America v. Ameet Goyal, 19 Cr. 844 (CS) (S.D.N.Y.). The Original

Indictment charged AMEET GOYAL/ the defendant, with the same three

counts as listed in Counts Oner Two/ and Three of this superseding


Indictment: healthcare fraud/ wire fraud,. and making false


statements relating to healthcare matters/ in violation of Title

18, United States Code/ Sections 1347, 1343, 1035, and 2.

          34. On November 22, 2019, AMEET GOYAL/ the defendant,

was arraigned on the Original Indictment and placed on release

pursuant to an order dated November 22, 2019^ from the United

States District Court for the Southern District of New York^ which

order notified GOYMj of the potential effect of committing a

criminal offense while on pretrial release.


BACKGROUND ON SMALL BUSINESS ADMINISTRATION X.ENDXNG IN RESPONSE
                          TO COVXD-19

          35. The United States Small Business Administration

(the vtSBA^/) is a federal agency of the Executive Branch that
                                  13
    Case 7:19-cr-00844-CS Document 21 Filed 06/26/20 Page 14 of 27




administers assistance to American small businesses. This


assistance includes guaranteeing loans that are issued by certain


lenders to qualifying small businesses . Under the SBA loan

guarantee programs/ the actual loan is issued by a commercial


lender/ but the lender receives the full faith and credit backing

of the United States Federal Government on a percentage of the

loan. Therefore/ if a borrower defaults on an SBA-guaranteed loan/


the commercial lender may seek reimbursement from the SBA/ up to


the percentage of the guarantee. By reducing the risk to

commercial lenders, the SBA loan guarantee programs enable lenders


to provide loans to qualifying small businesses when financing is

otherwise unavailable to them on reasonable terms through normal


lending channels. When a borrower seeks an SBA-guaranteed loan/


the borrower must meet both the commercial lenderf s eligibility

requirements for the loan as well as the SBAf s eligibility

requirements.


          36. The Coronavirus Aid/ Relief^ and Economic Security

P'CARES//) Act is a federal law enacted on March 29, 2020 designed

to provide emergency financial assistance to the millions of

J\mericans who are suffering the economic effects caused by the

COVID-19 pandemic. One source of relief provided by the CARES Act

was the authorization of up to $349 billion in forgivable loans to

small businesses for job retention and certain other expenses

                                 14
    Case 7:19-cr-00844-CS Document 21 Filed 06/26/20 Page 15 of 27




through the Paycheck Protection Program (the nPPP'/) . On April 24 r

2020^ the Paycheck Protection.Program and Health Care Enhancement

Act was signed into law, authorizing over $300 billion in

additional PPP funding. On June 5/ 2020^ the Paycheck Protection

Program Flexibility Act (vtPPPPA//) was signed into law, amending

certain terms of the PPP.


          37. As of the relevant dates of the Loans discussed


below i. the PPP allowed qualifying small businesses and other

organizations to receive unsecured SBA-guaranteed loans with a


maturity of two years and interest rate of one percent. PPP loan


proceeds must be used by businesses on payroll costs/ mortgage


interest^ rent/ and/or utilities. The PPP allowed the interest

and principal to be forgiven if businesses spend the proceeds on

these expenses within eight weeks of receipt and use at least 75%

of the forgiven amount for payroll. Pursuant to the CARES Act/

the amount of PPP funds a business was eligible to receive was

determined by the number of employees employed by the business and

their average payroll costs. The maximum loan amount was


generally limited to 2.5 times the business/ s average monthly

payroll expenses. Businesses applying for a 3?PP loan must provide

documentation to confirm that they have in the past paid employees

the compensation represented in the loan application. Eligible

businesses must have been in operation on or before February 15,

                                  15
     Case 7:19-cr-00844-CS Document 21 Filed 06/26/20 Page 16 of 27




2020 and either had paid employees or independent contractors.

Businesses must have been overseen by the SBA^ which has authority


over all PPP loans/ but individual PPP loans are issued by approved

commercial lenders who receive and process PPP applications and


supporting documentation/ and then make loans using the lenders^


own funds.


             38. Applicants with pending criminal charges are

ineligible for PE)P loans. Question Five on the PPP borrower

application form (the ^Pending Charges Question^) requires the

applicant to answer ^Yes// or ^No// to the following question: vlls


the Applicant (if an individual) or any individual owning 20% or

more of the equity of the Applicant subject to an indictment^

criminal information/ arraignment/ or other means by which formal

criminal charges are brought in any jurisdiction^ or presently

incarcerated^ or on probation or parole?^


             39. An applicant is required to initial his or her

response to the Pending Charges Question.


             40. The PPP borrower application expressly advises that

if the Pending Charges Question is answered n'lYes/'I// then ^the


loan will not be approved.^


             41. The PPP borrower application also requires the

applicant to make and place his or her initials by the following

certifications^ among others:

                                  16
     Case 7:19-cr-00844-CS Document 21 Filed 06/26/20 Page 17 of 27




                 a. ^During the period beginning on February 15^

2020 and ending on December 31, 2020, the Applicant has not and

will not receive another loan under the Paycheck Protection

Program."; and


                 b. vtl further certify that the information

provided in this application and the information provided in all

supporting documents and forms is true and accurate in all material


respects. I understand that knowingly making a false statement to

obtain a guaranteed loan from SBA is punishable under the law/

including under 18 USC 1001 and 3571 by imprisonment of not more

than five years and/or a fine of up to $250^000; under 15 USC 645

by imprisonment of not more than two years and/or a fine of not

more than $5/000; and/ if submitted to a federally insured

institution^ under 18 USC 1014 by imprisonment of not more than

thirty years and/or a fine of not more than $1/000,000.//

        OVEBVXEW OF THB PAYCHECK PROTECTION PROGRAM FRAUD

          42. On or about April 21, 2020, AMEET GOYAL, the

defendant^ applied for a loan (^Loan-l//) under the PPP from a


financial institution headquartered in Manhattan/ New York (^Bank-

1//) . The loan application for Loan~l (the ^Loan-1 Application^)


sought a $358/700 PPP loan for the business "Ameet Goyal/// doing

business as ^Eye associates. //




                                  17
     Case 7:19-cr-00844-CS Document 21 Filed 06/26/20 Page 18 of 27




          43. Loan-1 Application represented the applicant as a

C-corporation with a business address in Rye/ New York (^Business


Address-l//) . As the applicant^ s business identification number/


the Loan-1 Application listed AMEET GOYAL/ the defendant's/ own

social security number.


          44. Loan~l Application listed x'Ameet Goyal^ as the


President and 100% owner of the applicant.

          45. On or about April 29, 2020, AMEET GOYAL, the

defendant/ applied for a second loan (^Loan-2//) from Bank-1 under


the PPP/ this time in the amount of $278^500. The loan application

for Loan-2 (the ^Loan-2 Application7') represented the applicant as

^Rye eye associates.^


          46. Loan-2 Application represented the applicant as a

sole proprietorship located at Business Address-1/ the same

address as that of the business listed in the Loan-1 Application.

For the applicants business identification number/ the Loan-2

Application listed a number that is the Employer Identification

Number for Ameet Goyal ND PC.

          47. Loan-2 Application listed "Ameet Goyal// as the


President and 100% owner of the applicant.

          48. In connection with the Loan-1 Application/ AMEET

GOYAL, the defendant,, submitted to Bank-1 a payroll report for his

business/ printed on April 7^ 2020 (the ^Payroll Report//). The

                                  18
     Case 7:19-cr-00844-CS Document 21 Filed 06/26/20 Page 19 of 27




Payroll Report is titled "CARES SBA-PPP: Employee Detail From:

01/01/19' To: 12/31/19,tr identifies the underlying business as

Ameet Goyal MD PC/ provides the names and payroll expenses for

each employee^ and represents the businesses per-employee payroll


expenditures for each month of 2019r with an average 2019 monthly

payroll cost of $97/272/77 for the business.

             49. Although the Loan~2 Application purported to be for

a different loan, with a different loan amount/ to a different

business name/ with a different business identification number

than the business in the Loan-1 Application/ AMEET GOYAL/ the

defendant/ submitted the exact same Payroll Report in support of

the Loan-2 Application to Bank-1.


             50. On both Applications/ AMEET GOYAL, the defendant,

answered ^o/r to the Pending Charges Question/ and electronically


placed his initials nAGff directly under his ^Noff response.


             51. In each of the Applications^ AMEET GOYAL/ the

defendant/ stated ox certified/ in substance and in part, the


following:

                 a. Ameet Goyal/ as the applicant or owner of


applicant/ is not an owner o£ any other business/ and does not


have common management with any business other than the listed

applicant;




                                  19
    Case 7:19-cr-00844-CS Document 21 Filed 06/26/20 Page 20 of 27




               b. Neither the applicant nor any individual

owning 20% or more of the equity of the applicant was subject to

an indictment, criminal information, arraignment^ or other means |
                                                                     j
by which formal criminal charges are brought in any jurisdiction/

or presently incarcerated^ or on probation or parole;


               c. During the period beginning on February 15,

2020 and ending on December 31, 2020,, the applicant has not and

will- not receive another loan under the Paycheck Protection


Program;


               d, The information provided in the loan

application and in all supporting documents and forms is true and

accurate in all material respects; and


               e, Arneet Goyal understood that knowingly making

a false statement to obtain a guaranteed loan from the SBA is

punishable under the law.


           52. AMEET GOYAL/ the defendant/ electronically signed

and submitted each of the Applications to Bank-1.

           53. Following submission of the Applications^ Bank-1

advised AMEET GOYAL/ the defendant^ that the respective

Application was approved by the SBA/ and that the applicant would

need to execute a loan note in order for the loan to be funded.


           54. Bank-l/s signing instructions to each loan note


advised/ ^REMINDER: The Small Business Administration/ in

                                  20
     Case 7:19-cr-00844-CS Document 21 Filed 06/26/20 Page 21 of 27




consultation with the Secretary of the Treasury/ has determined


that no eligible borrower may receive more than one PP3? loan. A


one loan per borrower limitation is necessary to help ensure that

as many eligible borrowers as possible obtain PPP loans. If you

have already received a PPP loan/ you may not execute a loan note


for another.^ (Emphasis in original.)

            55. On or about May 3/ 2020, AMEET GOYAL, the defendant/

electronically executed the loan note for Loan-1 in the amount of


$358,700.

            56. On or about May 2 and 4/ 2020, AMEET GOYAL, the

defendant/ executed multiple identical versions of the loan note

for Loan"2 in the amount of $278/500.


            57. Bank-1 funded Loan-1 in full to a bank account


controlled by AMEET GOYAL/ the defendant/ ending in digits 6891

(the "Goyal Account//) on or about May 4, 2020.

            58. Bank-1 funded Loan-2 in full to the Goyal Account

on or about May 11, 2020.

                        STATUTORY AliLEGATIONS

            59. From at least in or about April 2020 through at

least in or about June 2020,. in the Southern District of New York

and elsewhere^ while AMEET GOYAL/ the defendant^ was on release

pursuant to an order of the United States District Court for the

Southern District of New York, dated on or about November 22, 2019^

                                  21
     Case 7:19-cr-00844-CS Document 21 Filed 06/26/20 Page 22 of 27




issued pursuant to Title 18, United States Code/ Section 3142(c),

AMEET GOYAL/ the defendant/ willfully and knowingly executed/ and

attempted to executer a scheme and artifice to defraud financial

institutions/ the deposits of which were insured by the Federal

Deposit Insurance Corporation (1"F1DIC//) , and to obtain moneys^


funds/ credits, assets^ securities/ and other property owned by/


and under the custody and control of^ such financial institutions/


by means of false and fraudulent pretenses, representations, and


promises^ to wit,. GOYAL engaged in a scheme to obtain over $630,. 000


in Government-guaranteed loans for the Practice from an FDIC-


insured bank through the E>PP by means of false and fraudulent

pretenses^ representations^ and documents.


  (Title 18, United States Code/ Sections 1344, 3147(1), and 2.)


                             COUNT FIVE

                 (Making E'alse Statements to a Bank)


          The Grand Jury further charges:

           60. The allegations contained in paragraphs 1 through

59 of this Indictment are repeated and realleged as if fully set

forth herein.


           61. From at least in or about April 2020 through at

least in or about June 2020, in the Southern District of New York

and elsewhere^ while AMEET GOYAL/ the defendant/ was on release

pursuant to an order of the United States .District Court for the
                                  22
     Case 7:19-cr-00844-CS Document 21 Filed 06/26/20 Page 23 of 27




Southern District of New York^ dated on or about November 22, 2019,


issued pursuant to Title 18^ United States Code/ Section 3142(c)/,

AMEET GOYAL, the defendant^ knowingly made false statements and

reports and willfully overvalued land, property/ and security^ for


the purpose of influencing the actions of financial institutions^

the accounts of which were insured by the FDIC/ in connection with

an application/ advance/ discount/ purchase, purchase agreement/


repurchase agreement/ commitment/ and loan/ to wit/ GOYAL made


false statements to an FDIC-insured bank regarding^ among other


things/ GOYAL and the Practice/s eligibility for a PPP loan/ the

absence of any pending criminal charges against GOYMj^ and

certification not to obtain more than one PPP loan/ for the purpose

of obtaining over $630^000 in Government-guaranteed loans for the

Practice through the PPP.

 (Title 18, United States Code/ Sections 1014, 3147(1), and 2.)


                              COUNT SIX
                      (Making False Statements)

          The Grand Jury further charges:

          62. The allegations contained in paragraphs 1 through

59 of this Indictment are repeated and realleged as if fully set

forth herein.


          63. From at least in or about April 2020 through at

least in or about June 2020, in the Southern District of New York


                                  23
     Case 7:19-cr-00844-CS Document 21 Filed 06/26/20 Page 24 of 27




and elsewhere^ while AMEET GOYAL/ the defendant/ was on release

pursuant to an order of the United States District Court for the

Southern District of New York/ dated on or about November 22, 2019,

issued pursuant to Title 18, United States Code,. Section 3142(c)/

AMEET GOYALf the defendant/ in a matter within the jurisdiction of

the executive branch of the Government of the United States,

knowingly and willfully made a materially false^ fictitious/ and

fraudulent statement and representation and made and used a false


writing and document knowing the same to contain a materially

false/ fictitious/ and fraudulent statement and entry/ to wit/


GOYAL made false statements to the SBA regarding/ among other

things/ GOYAL and the Practice's eligibility for a PPP loan^ the

absence of any pending criminal charges against GOYAL/ and

certification not to obtain more than one PPP loan/ for the purpose

of obtaining over $630/000 in Govermnent-guaranteed loans for the

Practice through the PPP.

 (Title 18, United States Code/ Sections 1001, 3147(1), and 2.)


                        FORFEITURE ALLEGATION

          64. As a result of, committing the offenses alleged in

Counts One/ Two/ and Three of this Indictment, AMEET GOYAL/ the

defendant/ shall forfeit to the United States^ pursuant to Title

18, United States Code/ Section 982(a) (7), any and all property/

real and personal/ that constitutes or is derived/ directly or

                                  24
     Case 7:19-cr-00844-CS Document 21 Filed 06/26/20 Page 25 of 27




indirectly/ from gross proceeds traceable to the commission of


said offensesr including but not limited to a sum of money in

United States currency representing the amount of proceeds


traceable to the commission of said offenses.


          65, As a result of committing the offenses alleged in

Counts Four and Five of this Indictment^ AMEET GOYAL/ the

defendant/ shall forfeit to the United States/- pursuant to Title

18, United States Code/ Section 982 (a) (2) (A) , any and all property

constituting or derived from/ proceeds obtained directly or

indirectly/ as a' result of the commission of said offenses/.


including but not limited to a sum of money in United States

currency^ representing proceeds traceable to the commission of


said offenses.


          66. As a result of committing the offense alleged in

Count Six of this Indictment, AMEET GOYAL/ the defendant/ shall

forfeit to the United States/ pursuant to Title 18, United States

Code/ Section 982(a) (3)/ any and all property constituting or

derived from, proceeds obtained directly or indirectly^ as a result

of the commission of said offense^ including but not limited to a

sum of money in United States currency,, representing proceeds


fcraceable to the commission of said offense.


                    Substitute Assets Provision




                                  25
    Case 7:19-cr-00844-CS Document 21 Filed 06/26/20 Page 26 of 27




           67. 'If any of the above described forfeitable property,

             as a result of any act or omission of the defendants;


          (a) cannot be located upon the exercise of due diligence;

          (b) has been transferred or sold to/ or deposited with,-

          a third person;

          (c) has been. placed beyond the jurisdiction of the Court;

          (d) has been substantially diminished in value; or

          (e) has been commingled with other property which cannot

          be subdivided without difficulty;

it is the intent of the United States/ pursuant to Title 21, United

States Code, Section 853 (p) and Title 28, United States Code/

Section 2461 (c)/ to seek forfeiture of any other property of the

defendant up to the value of the above forfeitable property.

           (Title 18, United States Code, Section 982;
         Title 21, United States Code, Section 853; and
          Title 28,.United States Code/ Section 2461.) -



                                                   ^•(wM^-
FOREPERSON ""—" AUDREY J6TRAUSS
                                   Acting "United States Attorney




                                 26
Case 7:19-cr-00844-CS Document 21 Filed 06/26/20 Page 27 of 27




            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK


              UNITED STATES OS* AMERICA




                     AMEET GOYAL/

                                      Defendant.


                SUPEHSEDING INDICTMENT

                  Sl 19 Cr. 844 (CS)

           (^itle 18, United States Code,
       Sections 1001, 1014, 1035, 1343, 1344,
                    1347, 3147 & 2)


                  AUDREY STRAUSS
           Acting United States Attorney.




                              27
